145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Guadalupe Del CID, Petitionerv.Immigration and Naturalization Service, Respondent
No. 96-71036.INS No. Aua-mcb-yjy.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1998**.Decided May 19, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals Filppu, Guendelsberger, Villageliu Judges, Presiding.
Before ALDISERT***, PREGERSON, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
We AFFIRM the Board of Immigration's denial of Guadalupe Del Cid's petition for asylum and withholding of deportation.

AFFIRMED


**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a); Ninth Cir.  Rule 34-4


**
 * The Honorable Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  Rule 36-3